NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 29 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-50249

                Plaintiff-Appellee,             D.C. No. 2:87-cr-00886-TJH-2
 v.

MICHAEL OWEN DEVAUGHN,                          MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Terry J. Hatter, Jr., District Judge, Presiding

                             Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      Michael Owen DeVaughn appeals from the district court’s judgment and

challenges the revocation of supervised release, as well as the time-served sentence

and six-month term of supervised release imposed upon revocation. Pursuant to

Anders v. California, 386 U.S. 738 (1967), DeVaughn’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel of record. DeVaughn has filed a pro se supplemental opening brief and the

government has filed an answering brief.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

DeVaughn’s pro se contention that the district court lacked jurisdiction over the

supervised release revocation is unavailing, and his remaining pro se arguments are

not supported by the record. To the extent DeVaughn seeks to raise a claim of

ineffective assistance of counsel, we do not reach that claim on direct appeal. See

United States v. Rahman, 642 F.3d 1257, 1259-60 (9th Cir. 2011).

      DeVaughn’s pro se requests to appoint substitute counsel and to submit

further supplemental briefing are denied.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                            2                                20-50249